Citation Nr: 1514198	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to a compensable rating for onychomycosis of the bilateral great toes.

6.  Entitlement to increases in the ratings assigned for residuals of excision of right upper arm lipoma, currently assigned "staged" ratings of 0 percent prior to January 26, 2011 and 10 percent from that date.

7.  Entitlement to a compensable rating for esophagitis.

8.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

9.  Entitlement to a rating in excess of 10 percent for left knee strain.

10.  Entitlement to a rating in excess of 10 percent for right knee strain.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 1986 to May 1995 and from July 1996 to May 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued 10 percent ratings for GERD, left knee, and right knee disabilities.  The Veteran disagreed with the denial of higher ratings.  In addition, the RO, in an October 2013 rating decision, granted service connection for esophagitis with an evaluation of 0 percent, effective October 11, 2012; increased the rating for residuals of excision of right upper arm lipoma to 10 percent, effective January 26, 2011; continued the 0 percent rating for onychomycosis; and denied service connection for IBS, colitis, hemorrhoids, and gastritis.  As discussed below, these issues are remanded to enable the RO to issue a Statement of the Case.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

The Veteran claims that his service-connected GERD, left knee, and right knee disabilities are more severe than are contemplated by his current 10 percent ratings.  He was afforded VA examinations to assess the severity of these disabilities in June 2014; however, a review of these reports reflects that they are inadequate for rating purposes.  Specifically, regarding GERD, the examiner notes findings that suggest the Veteran's disability has increased in severity; however, she then indicates that the Veteran "appears to be trying to exaggerate his claims."  The examiner notes that the Veteran provided the "most positive most extreme response to every question," and that it "is not medically possible that his symptoms are this severe with GERD and duodenitis alone."  Regarding the knees, the examiner similarly remarks that the Veteran "appears to be trying to grossly exaggerate his conditions."  The examiner indicated that the Veteran has completely normal X-rays, has never had a torn ligament, and has never had surgery, and that his version of his disability is completely medically impossible.  The examiner further notes that there is additional limitation of functional ability of the knee joints, but that the additional limitation is inconsistent in the examination findings.  The examiner notes that she is unable to provide the degree of additional range of motion loss because the Veteran "is blatantly trying to falsify exam findings" and that the "exam is extremely inconsistent."  It is the Board's role to interpret examination findings to determine the current severity of the Veteran's service-connected disabilities; however, to do so, the Board must rely on the evidence of record, including examination findings.  Here, the most recent evidence suggests that the evidence is inconsistent and unreliable for rating purposes.  Accordingly, the Board finds that a new examination is warranted to assess the present level of disability for the Veteran's GERD and his knees.

Further, an October 2013 rating decision granted service connection for esophagitis with an evaluation of 0 percent, effective October 11, 2012; increased the rating for residuals of excision of right upper arm lipoma to 10 percent, effective January 26, 2011; continued the 0 percent rating for onychomycosis; and denied service connection for IBS, colitis, hemorrhoids, and gastritis.  Correspondence from the Veteran received in May 2014 expresses disagreement with the decisions.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.
Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated (to the present) clinical records of all VA and/or private treatment the Veteran has received for the disabilities on appeal.  

2.  After completion of directive 1, schedule the Veteran for examinations to determine the current severity of his GERD and his knees.  The examiners should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiners for review in connection with the examinations.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

If the examiners find that the Veteran is exaggerating his symptomatology, to the extent possible, the examiners should describe the actual functional impairment caused by the disabilities.  

3.  After completion of directive 1-2, review the record and readjudicate the claims for increased ratings for GERD and left and right knee disabilities.  If any claim remains denied, issue an appropriate supplemental statement of the case and allow the Veteran opportunity to respond before returning the case to the Board.

4.  Regarding the matters of the ratings for esophagitis, residuals of excision of right upper arm lipoma, and onychomycosis, and the matters of service connection for IBS, colitis, hemorrhoids, and gastritis, review the determinations and if any remains denied, issue an appropriate statement of the case.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, these matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
 Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




